DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Priority
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the French Republic on 9/4/2018 (FR1758216). It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2017/0096230 A1 to Surply et al. (Surply).

With regard to claim 1, Surply discloses a method for manufacturing a cellular core for an acoustic panel (Surply, abstract, title), the cellular core comprising: 
a plurality of acoustic cells (54/54, figs. 6 and 7, paragraph 0067), wherein each acoustic cell is delimited by peripheral longitudinal partition walls (53/53/53, fig. 6, paragraph 0063) and by peripheral transverse partition walls (50.1/50.1, fig. 6, paragraph 0066), and each acoustic cell extends vertically across a thickness from an open front end (shown in fig. 6) intended to bear vertically on an acoustic skin (paragraph 0056), up to a rear end sealed by a rear face (44, paragraph 0056), and 
a plurality of deicing channels (32/32, fig. 6, paragraph 0047) which extend longitudinally (shown in fig. 6), wherein each deicing channel is interposed transversely between two successive acoustic cells (shown in fig. 6), and the plurality of deicing channels being adapted to channel a deicing fluid (paragraph 0047), 
wherein the method comprises a manufacturing step which consists of making the plurality of acoustic cells and the plurality of deicing channels integrally in one-piece (58, fig. 6, paragraphs 0016 and 0075), such that the cellular core thus manufactured during the manufacturing step forms an integral part (paragraph 0075).  

With regard to claim 2, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein each deicing channel extends longitudinally from a front end of the peripheral longitudinal partition walls  of the plurality of acoustic cells (as shown in fig. 6).  

With regard to claim 4, Surply discloses the manufacturing method according to Claim 1 as set forth above, 
and further discloses wherein each deicing channel is interposed between a first peripheral longitudinal partition wall of a first acoustic cell  and a second peripheral longitudinal partition wall of a second acoustic cell (shown in fig. 6), the first and second acoustic cells being directly adjacent (the first and second acoustic cells are defined as two directly adjacent acoustic cells as shown in fig. 6), 
wherein the plurality of acoustic cells and the plurality of deicing channels are designed without any undercut face such that a rear face of the cellular core is formed by the rear face of the plurality of acoustic cells (paragraphs 0016, 0077) and the plurality of deicing channels and is adapted to enable removal of a manufacturing mold (paragraph 0080 demonstrates that the item is removable from a manufacturing mold).  

With regard to claim 5, Surply discloses the manufacturing method according to Claim 4 as set forth above, and further discloses wherein the manufacturing step is a step of manufacturing by molding (paragraph 0080).   

With regard to claim 6, Surply discloses the manufacturing method according to Claim 4 as set forth above, and further discloses wherein the manufacturing step is a step of manufacturing by deformation of a sheet metal (paragraph 0079).  

With regard to claim 7, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein each deicing channel is delimited by a rear face which is flush with the rear face of the plurality of acoustic cells (paragraph 0047).  

With regard to claim 8, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein material used for manufacturing the cellular core during the manufacturing step is a substantially elastically-deformable material adapted to facilitate demolding and to enable the cellular core to conform to complex shapes (paragraphs 0080 and 0082).  

With regard to claim 9, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses wherein the manufacturing step consists of making the cellular core shaped as a sector of a rotationally-symmetric part (paragraph 0082).  

With regard to claim 10, Surply discloses the manufacturing method according to Claim 1 as set forth above, and further discloses comprising an assembly step which consists of assembling the cellular core on a front acoustic skin (48, fig. 2, paragraph 0056) to form an acoustic panel (42, fig. 2, paragraph 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0096230 A1 to Surply et al. (Surply).

With regard to claim 3, Surply discloses the manufacturing method according to Claim 2 as set forth above, but does not disclose wherein the manufacturing step is an additive manufacturing step.  
Surply does disclose a manufacturing step that creates an integral cellular core (paragraph 0076).  Surply discloses machining, casting, hot forming and molding as examples of techniques to create an integral core.  Surply also notes the core can be of a complex geometry in paragraph 0082.  Additive manufacturing is an art recognized method of creating complex parts for aircraft components such as that disclosed by Surply.  It would have been obvious to one having ordinary skill in the art at the time of filing to use additive manufacturing to create the cellular core of Surply since additive manufacturing is especially suited to created complex geometry items such as the cellular core.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose some but not all of the features of the cellular core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753